Affirmed and Memorandum Opinion filed June 16, 2022.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-22-00151-CV

   IN THE INTEREST OF M.E.F.-C. AND J.A.F.-C., JR. A/K/A J.C., JR.,
                         CHILDREN


                    On Appeal from the 313th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2017-02619J

                  MEMORANDUM OPINION

      Appellant, D.E.H., appeals a final decree signed February 17, 2022,
terminating her parental rights to the two children who are the subject of this suit.

      Appellant’s appointed counsel filed a brief in which he concludes the appeal
is wholly frivolous and without merit. The brief meets the requirements of Anders
v. California, 386 U.S. 738, 87 S.Ct. 1396 (1967), presenting a professional
evaluation of the record demonstrating why there are no arguable grounds to be
advanced. See High v. State, 573 S.W.2d 807, 811-13 (Tex. Crim. App. 1978).
The Anders procedures apply to an appeal from the termination of parental rights
when an appointed attorney concludes there are no non-frivolous issues to assert
on appeal. In re D.E.S., 135 S.W.3d 326, 329 (Tex. App.—Houston [14th Dist.]
2004, no pet.).

       On April 27, 2022, appellant was notified of the right to file a pro se
response to the Anders brief. See Stafford v. State, 813 S.W.2d 503, 510 (Tex.
Crim. App. 1991); In re D.E.S., 135 S.W.3d at 329-30. More than thirty days have
elapsed and as of this date, no pro se response has been filed.

       We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error
in the record. A discussion of the brief would add nothing to the jurisprudence of
the state.

       Accordingly, the judgment of the trial court is affirmed.



                                       PER CURIAM

Panel consists of Chief Justice Christopher and Justices Wise and Jewell.




                                          2